              Case 5:20-cr-00343-EJD Document 43 Filed 07/08/21 Page 1 of 3



 1   GEOFFREY HANSEN
     Acting Federal Public Defender
 2   Northern District of California
     SEVERA KEITH
 3   Assistant Federal Public Defender
     8th Floor - Suite 820
 4
     55 South Market Street
 5   San Jose, CA 95113
     Telephone: (408) 291-7753
 6   Facsimile: (408) 291-7399
     Email:        Severa_Keith@fd.org
 7

 8   Counsel for Defendant Lapadat
 9

10                                 IN THE UNITED STATES DISTRICT COURT
11                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                             SAN JOSE DIVISION
13

14    UNITED STATES OF AMERICA,                               Case No.: CR 20–0343 EJD (JCS)
15                    Plaintiff,                              STIPULATION AND [PROPOSED]
                                                              ORDER TO MODIFY CONDITIONS OF
16            v.                                              RELEASE RE: TRAVEL
17    GASTER LAPADAT,
18                    Defendant.
19

20
             IT IS HEREBY STIPULATED AND AGREED between the government through its attorney,
21
     Maia Perez, and defendant Gaster Lapadat through his attorney, Severa Keith, that the Conditions of
22
     Pretrial Release and Appearance, ordered on October 14, 2020, be modified to permit the Pretrial
23
     Services Officer to allow Mr. Lapadat to drive from his home in Colorado to the Northern District
24
     California, for the purpose of meeting with counsel on July 12, 2021, for Mr. Lapadat’s Sentencing
25
     Hearing, and to visit family and friends. According to Google Maps, the travel time from Aurora,
26
     Colorado to San Jose, California, is approximately 20 hours, not including breaks, and for this reason,
27
     the following dates of travel are requested for Mr. Lapadat’s travel to California. Mr. Lapadat will
28
     leave Colorado on July 9, 2021, arriving in the Northern District of California on July 11, 2021,
     STIPULATION AND [PROPOSED] ORDER TO MODIFY CONDITIONS OF RELEASE RE: TRAVEL
     LAPADAT, CR 20–0343 EJD (JCS)
                                                          1
               Case 5:20-cr-00343-EJD Document 43 Filed 07/08/21 Page 2 of 3



 1   returning to Colorado by July 14, 2021.
 2         Pretrial Services does not object to this travel. Mr. Lapadat is currently in compliance with his
 3   conditions of release.
 4         18 U.S.C section 42(c)(3) states, “[t]he judicial officer may at any time amend the order to
 5   impose additional or different conditions of release.” 18 U.S.C § 31452(c)(3).
 6         As such, the parties request that the Court exercise its authority to modify the Conditions of
 7   Release and Appearance, as stipulated.
 8         IT IS SO STIPULATED.
 9

10    Dated:     July 8, 2021

11                                                            GEOFFREY HANSEN
                                                              Acting Federal Public Defender
12                                                            Northern District of California
13                                                                      /S/
14                                                            SEVERA KEITH
                                                              Assistant Federal Public Defender
15

16    Dated:     July 8, 2021

17                                                            DAVID L. ANDERSON
                                                              United States Attorney
18                                                            Northern District of California
19                                                                      /S/
                                                              MAIA PEREZ
20
                                                              Assistant United States Attorney
21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER TO MODIFY CONDITIONS OF RELEASE RE: TRAVEL
     LAPADAT, CR 20–0343 EJD (JCS)
                                                          2
              Case 5:20-cr-00343-EJD Document 43 Filed 07/08/21 Page 3 of 3



 1

 2

 3

 4

 5

 6                                 IN THE UNITED STATES DISTRICT COURT
 7                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
 8                                             SAN JOSE DIVISION
 9

10    UNITED STATES OF AMERICA,                               Case No.: CR 20–0343 EJD (JCS)
11                    Plaintiff,                              [PROPOSED] ORDER TO MODIFY
                                                              CONDITIONS OF RELEASE RE:
12            v.                                              TRAVEL
13    GASTER LAPADAT,
14                    Defendant.
15

16
                                            [PROPOSED] ORDER
17
           GOOD CAUSE HAVING BEEN SHOWN, the Court orders, for the reasons set forth in the
18
     parties’ Stipulation, that the Conditions of Pretrial Release and Appearance be modified such that
19
     Pretrial Services may permit defendant Gaster Lapadat to travel to the Northern District of California,
20
     from the District of Colorado, with travel beginning on July 9, 2021, and Mr. Lapadat will return to
21
     Colorado by July 14, 2021.
22

23
     IT IS SO ORDERED.
24

25
        Dated:      ______________
26                                                             HON. JOSEPH C. SPERO
                                                               United States Magistrate Judge
27

28

     [PROPOSED] ORDER TO MODIFY CONDITIONS OF RELEASE RE: TRAVEL
     LAPADAT, CR 20–0343 EJD (JCS)
                                                          1
